CHATFIELD, District Judge.
There Is a question, of fact in this case as to the exact terms of an agreement made immediately after the collision, between the masters of the respective craft. The testimony has been taken before a commissioner, under a stipulation that he shall hear and determine. This commissioner has reported in favor of the libelant, the claimant has filed exceptions, and the libelant now applies for a decree. The commissioner, after hearing the witnesses, finds the facts to be as alleged by the libelant, and under the form of stipulation, and upon the record, it is impossible for this court to review his decision as to the credibility of the witnesses and the weght of the testimony. Assuming that his decision as to the question of fact is correct, there seems to be no error in the conclusions at which he arrives, and the libelant is entitled to a decree for the amount of demurrage, and also, under the amended form of the libel, for the items of damage to cargo and loss of freight. The exceptions will therefore be overruled, and a decree entered accordingly.
End of Cases m Von. 154.